10

Hi

12

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
UNITED STATES OF AMERICA, Case No.: 2:11-cr-00064-APG-C WH
Plaintiff Order Setting Status Hearing
V. [ECF No. 391]
DAVID DAMANTE,
Defendant

 

 

 

 

Defendant David Damante filed a motion for another continuance of his revocation
hearing. ECF No. 391. The Government opposes. I am willing to grant a short continuance but
not the 45 days requested by Damante.

I order the parties to appear for a status hearing on Tuesday November 12, 2019 at 2:00
p.m. to discuss when the revocation hearing will occur. Prior to that, counsel should discuss
with their potential witnesses when they will be available to testify during November and early
December. Counsel should obtain as many available dates as possible from each witness.

DATED this 6th day of October, 2019.

(LZ.
ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
